FILED
                             NOT FOR PUBLICATION                             APR 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VARINDER SINGH,                                   No. 08-70778

               Petitioner,                        Agency No. A096-174-747

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Varinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny in part and dismiss in part the petition for review.

        Substantial evidence supports the agency’s finding that Singh failed to

establish that he was targeted by police on account of a protected ground. See

Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir. 2004) (petitioner has the burden of

showing a purported criminal investigation has no bona fide objective).

Accordingly, Singh’s asylum and withholding of removal claims fail. See id. at

1045.

        Substantial evidence supports the BIA’s denial of CAT relief because Singh

failed to establish it is more likely than not that he will be tortured if returned to

India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

        We lack jurisdiction over Singh’s due process claim because he failed to

exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (curable procedural defects must be raised before the agency).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      08-70778